ORDER
PER CURIAM.
Timmy Joe Hudlow appeals his convictions following jury trial for burglary in the second degree, section 569.170, RSMo 1994, and stealing property with a value of $150 or more, section 570.030, RSMo 1994, and his sentences as a prior and persistent offender, section 558.016, RSMo 1994, to two concurrent ten-year terms of imprisonment. He claims the evidence was insufficient to prove his guilt of the charged offenses, and, therefore, the trial court erred in denying his motion for judgment of acquittal at the close of all the evidence. He also contends that the trial court erred in allowing the state to introduce rebuttal evidence relating to stolen items and evidence seized pursuant to a search warrant because the stolen items had not been previously disclosed to the defense and the search warrant was not supported by probable cause.
The judgment of convictions is affirmed. Rule 30.25(b).